


110 HRES 551 EH: Acknowledging the progress made and yet to

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 551
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Acknowledging the progress made and yet to
		  be made to rebuild the Gulf Coast region after Hurricanes Katrina and
		  Rita.
	
	
		Whereas Hurricanes Katrina and Rita devastated the lives
			 of 4.5 million people through loss of life and personal injury; destroyed
			 homes, businesses, and public property; displaced people; and damaged cultural
			 assets and economies across the Gulf Coast of the United States;
		Whereas Hurricanes Katrina and Rita destroyed nearly every
			 home and business in Orleans Parish, St. Bernard Parish, Plaquemines Parish,
			 and Cameron Parish; and thousands of homes in Calcasieu Parish and other
			 coastal parishes also suffered flood damage;
		Whereas Hurricane Katrina displayed winds peaking at 175
			 miles per hour;
		Whereas Hurricane Katrina made landfall in the Gulf Coast
			 region on August 29, 2005, as a powerful category 3 storm and the third
			 strongest land-falling hurricane ever recorded in the United States;
		Whereas Hurricane Katrina destroyed 275,000 homes, 18,750
			 businesses, and 875 schools in Louisiana, and is blamed for the deaths of 1,577
			 residents in Louisiana;
		Whereas Hurricane Katrina caused four levees to breach,
			 including the 17th Avenue Canal, the Industrial Canal, and the London Avenue
			 Canal, resulting in flooding of the city of New Orleans and the parishes of St.
			 Bernard and Plaquemines; and nearly two years later, work on those levees is
			 still unfinished;
		Whereas, because of an insufficient levee protection
			 system, approximately 80 percent of New Orleans was submerged for nearly one
			 month in deadly flood waters;
		Whereas Hurricane Katrina devastated institutions of
			 higher education, including Delgado Community College, Dillard University,
			 Loyola University New Orleans, Southern University at New Orleans, Tulane
			 University, the University of New Orleans, and Xavier University of
			 Louisiana;
		Whereas nearly two years later, all colleges and
			 universities in New Orleans have reopened, but enrollment is lagging, major
			 infrastructure has not yet been rebuilt, many public schools remain closed, and
			 private and public schools that have reopened are struggling to recover;
		Whereas prior to Hurricane Katrina, the population of New
			 Orleans was 484,674; but nearly two years after Hurricane Katrina, little more
			 than half of New Orleans residents have been able to return to their
			 homes;
		Whereas Hurricane Katrina overwhelmed the capabilities of
			 State and local governments and Congress appropriated billions of dollars for
			 emergency response needs, such as evacuations, repairs, deployment of
			 personnel, and other immediate relief efforts;
		Whereas nearly two years after Hurricane Katrina, disaster
			 relief efforts continue to be needed, especially for hundreds of thousands of
			 displaced citizens;
		Whereas Hurricane Rita made landfall along the border of
			 Louisiana and Texas on September 24, 2005, as the fourth most intense Atlantic
			 hurricane ever recorded, causing $9.4 billion in property damage;
		Whereas Hurricane Rita completely destroyed several towns
			 in Southwest Louisiana along the border of Texas and washed tons of potentially
			 hazardous debris into the area's marshes, causing severe economic loss,
			 detrimental health effects, and deaths;
		Whereas Congress has responded to the devastation of the
			 Gulf Coast region by providing billions of dollars in assistance, including tax
			 relief efforts such as the Gulf Opportunity Zone, student aid, and disability
			 services to victims of Hurricanes Katrina and Rita, and nearly two years later,
			 Congress continues to provide assistance to expedite economic recovery in the
			 region; and
		Whereas the people of the United States have been
			 extremely generous in their support for the Gulf Coast region, in addition to
			 the outpouring of assistance from the international community, which continues
			 to support the recovery efforts in the region: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the importance of the Gulf Coast
			 region to the economy of the United States;
			(2)recognizes the importance of the cultural
			 contributions of the people of the Gulf Coast to the United States; and
			(3)expresses its support for all individuals
			 still affected by Hurricanes Katrina and Rita two years after these terrible
			 natural disasters struck.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
